COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        John Seger, M.D. v. Brian Branda, Branda Financial Services,
                            and National Life Insurance Company
Appellate case number:      01-21-00224-CV
Trial court case number:    2020-51686
Trial court:                165th District Court of Harris County
       On May 5, 2021, appellant, John Seger, M.D., timely filed a notice of appeal from
two trial court orders: (1) a May 3, 2021 order granting appellees, Brian Branda and Branda
Financial Services, amended Rule 91a Motion to Dismiss, and (2) a May 3, 2021 order
granting appellee, National Life Insurance Company’s “Joinder in [the] Branda
Defendants’ Motion to Dismiss” under Rule 91a.
        On July 20, 2021, Seger filed a “Motion for Clarification of Dates for Filing and
Conditional Filing of Appellant’s Brief.” Seger’s motion requests that we clarify brief
filing deadlines and whether Seger’s appellant’s brief, prematurely filed on June 25, 2021,
has been accepted as “filed” by the Clerk of this Court.
       The appellate record was due to be filed by July 2, 2021. See TEX. R. APP. P. 35.1.
The clerk’s record was timely filed on June 22, 2021, and the reporter’s record was timely
filed on July 1, 2021. As noted above, Seger filed his appellant’s brief on June 25, 2021.
Accordingly, at the time Seger filed his appellant’s brief, the reporter’s record had not been
filed and the time for filing the reporter’s record had not expired. As such, the appellate
record was not complete and the deadline for Seger to file his brief had not yet been
determined. See TEX. R. APP. P. 38.6(a). Because Seger prematurely filed his brief, the
Clerk of this Court accepted the brief as “received.”
       On July 19, 2021, appellee, National Life Insurance Company, filed a motion for
extension of time to file its appellee’s brief. In its motion, National Life Insurance
Company states that its appellee’s brief is “currently due on July 26, 2021.” However,
because Seger prematurely filed his appellant’s brief, no deadline for appellee’s brief has
been determined.
       Accordingly, National Life Insurance Company’s motion for extension of time to
file its appellee’s brief is dismissed as moot. The Clerk of this Court is further directed to
accept Seger’s appellant’s brief as filed as of the date of this order. Any appellee’s brief(s)
is due to be filed no later than thirty days from the date of this order. See TEX. R. APP.
P. 38.6(a).
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra______
                    Acting individually  Acting for the Court

Date: ___July 27, 2021_____